DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
 
Claim Interpretation
The claims are directed to an apparatus.  While compositions and method features are recited in some claims, these features are not interpreted as limiting to the claimed invention unless they result in a structural difference in the claimed apparatus.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 21, the claimed second mixing device is arranged to form “a cohesive glass fiber mixture”, and the claim then requires the forming device arranged “to interact with the second mixing device” but then states that the forming device is “further arranged to apply two layers of the cohesive glass fiber mixture” on opposite sides of a cellulose fiber mixture layer.  The phrase “the cohesive glass fiber mixture” refers to the mixture created in the previous step, but the specification does not appear to support the interaction of the second mixing device and forming device in a manner that forms two layers of “the” cohesive glass fiber mixture.  Stated differently, the specification does provide support for an apparatus that applies two layers of cohesive glass fiber mixture applied to a cellulose layer, but does not provide support for a forming device that interacts with a second mixing device to apply two layers of cohesive glass fiber mixture to a cellulose layer.  Other claims are rejected by dependence.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-26, 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zheng (US 20120315457) in view of Weir (US 5,755,900).
As to claim 21, 25, and 26, Zheng inherently teaches an apparatus for forming a layered product inherently comprising a first mixer which forms a wetted mixture of fibers and insulating material ([0033]-[0034], “mixture…mixed together in a slurry”), a device capable of de-liquefying and heating/drying the fibers to the claimed range ([0035]), and a second mixing device capable of applying a binder after drying ([0036]-[0037]).  The fiberglass material is formed into a sheet/batt ([0050]).  Zheng teaches/suggests continuously processing the glass fibers ([0033]) and would inherently meet or render obvious all of the devices interacting with each other.
Zheng is silent to a forming device arranged to receive a layer between two layers of the fiberglass material and compress the layers together to form a densified product.
However, Weir teaches an apparatus (Fig. 1 generally) for making multilayer insulation by providing a forming device arranged to receive two insulation layers (Fig. 1, items 14, 42) and arrange them on opposite sides of a middle layer (22), and compress the layers together to form a densified product (between item marker 40 and 44).
It would have been prima facie obvious to one of ordinary skill prior to filing to incorporate the Weir apparatus into Zheng because Zheng provides an apparatus for making insulation ([0005]) and the addition of the Weir apparatus would lead to the ability to change or tailor the properties of the insulation (Weir, 6:5-13).
As to claims 22-24 and 28, by providing a slurry [0033]-[0034], Zheng meets all of the recited structural features of the first mixing device.  While Zheng does not teach compositional features (for example, instant claim 24), these are materials worked upon that do not structurally limit the apparatus.
As to claims 29 and 30, Zheng teaches a second mixing device (see the rejection of claim 1).  Zheng is capable of providing a resin binder ([0004]) in amounts that would meet the claimed apparatus ([0009]).

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zheng (US 20120315457) in view of Weir (US 5,755,900), and further in view of Ziegler (US 4,118,272).  Zheng and Weir teach the subject matter of claim 21 above under 35 U.S.C. 103(a).  Claim 27 has been interpreted to require recirculating excess fire-retarding solution back into the process to form additional wetted mixture.
As to claim 27, Zheng is silent to the recirculating of excess fire-retarding solution.  However, Ziegler teaches that in a wet-laid process utilizing glass fibers, it is known to recirculate the removed water back into the original stream to provide a continuous operation (Abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the water recirculation process of Ziegler into Zheng because one would have been motivated to conserve water by recirculating it back into the original stream in the manner taught by Ziegler.

Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are moot in view of the revised rejection above.  The arguments appear to be on the following grounds that Zheng and Jaskowski do not teach a forming device arranged to apply two layers of the cohesive glass fiber mixture from the second mixing device about a layer of cohesive cellulose fiber mixture and intermixing between the glass and cellulose fibers at the interface, the forming device being further arranged to compress the layers together to intermix fibers at the interface.  Applicant further argues that Ziegler does not address the deficiencies of Zheng and Jaskowski.
	The Examiner notes that the arguments still appear to be directed at the particular materials used rather than structural features of the apparatus in which they are processed.  The Examiner noted the new language “to interact” in several of the claimed steps, but since Zheng appears to teach a continuously performed process (see citation in rejection above), it is unclear why Applicant believes the various apparatus features would fail to “interact” in the claimed manner.  Additionally, making a batch process continuous is generally prima facie obvious, and even if it could be argued that Zheng provided a batch process, one would have clearly found it obvious to provide the Zheng apparatus in a continuous form.  Also note the new matter rejection above.  While the instant drawings do show some of the apparatus features interacting with each other, it is not clear that the specification shows the second mixing device and forming device “arranged to interact” with the second mixing device to apply two layers of “the” cohesive glass fiber mixture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742